Citation Nr: 1011546	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1975 to November 
1978.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The case was previously before the 
Board in September 2008 and was remanded for further 
development.

Documents written in Spanish have been translated into 
English for the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, this case was previously remanded in 
September 2008.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the 
RO failed to conduct a diligent search for VA records 
identified by the Veteran as pertinent to his claim.  
Therefore, another remand is required. 

The Veteran is seeking service connection for a back 
disability, which he contends began in service.  He was 
afforded a VA examination of his spine in June 2005, in which 
the examiner concluded that his back disability is not 
related to service, citing the lack of evidence of treatment 
until many years after separation.  However, the Veteran 
indicated that he had been treated for his back disability at 
a VA medical facility (VAMC) in Miami, Florida in November 
1978.  Records of this treatment are not in the claims file.  
The Board remanded the claim so that the records could be 
obtained.

The record reflects that the AMC requested records from the 
Miami VAMC in November 2008.  In December 2008, the VAMC 
responded that the Veteran's records have been archived and 
"cannot be located at this time."  In order to satisfy its 
duty to assist, VA must make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain such 
records only if it concludes that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  38 C.F.R. § 3.159.  The response received from the 
VAMC does not indicate that all avenues for locating the 
records have been explored or that further search would be 
futile.  It appears from the record that no additional 
requests were made after the initial unsuccessful attempt.  
When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 Vet. App. at 271.  
Therefore, another remand is required to continue the search 
for the Veteran's treatment records.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the VAMC in 
Miami, Florida, and request that it 
continue to search for any records 
pertaining to the Veteran for the 
period from November 1978 to September 
1982.  The search should continue until 
the records are located or it is 
determined that they cannot be located 
and further search would be futile.  
All attempts to locate the records 
should be documented in the claims 
file.  

2.	If any records relating to a back 
disability are located, they should be 
associated with the claims file and the 
file should be forwarded to an 
appropriate VA examiner to determine 
the likely etiology of the Veteran's 
claimed back disability.  After 
reviewing the complete record, the 
examiner should state whether it at 
least as likely as not that any 
currently diagnosed low back disability 
is causally or etiologically related to 
service, to include the muscle strain 
injuries noted in his service medical 
records.  A complete rationale should 
be provided for any opinion expressed.

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


